DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 08/18/2022 has been entered and fully considered. Claims 1-5, 7, 9, 11, 13-14, 18-19, 21, 23, 26, 33-34, 38-39 and 41 remain pending in the application, where the independent claims have been amended.

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112 rejection of the pending claims, as set forth in the non-final office action mailed on 05/18/2022. The above rejections are therefore withdrawn.

3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments have changed the scope of the invention and have overcome the rejection as written in the previous office action mailed.

3- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using additional/different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.
Claim Interpretation - 35 USC § 112
4- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Analysis unit in claim 7, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103


5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 1-5, 7, 9, 11, 13-14, 18-19, 21, 23, 26, 33-34, 38-39 and 41 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xu et al. (PGPUB No. 2006/0270766) in view of Yamaguchi et al. (PGPUB No. 2012/0028006).


As to amended claims 1-2, 4-5, 9, 13, 18-19, Xu teaches a method for identifying a blend of at least two nucleators having a weight ratio of components that provides reduced haze in a nucleated polyolefin material compared to blends of the same nucleators having different weight ratios of components, wherein each nucleator is soluble in a molten polyolefin resin; (Claim 9) wherein a) the blends contain two or three different nucleators only; and/or b) wherein the plurality of blends includes at least 3, at least 5, or at at least 10, different blends (Abstract, ¶ 25, 30, 41 for ex.;  bis(3,4-dimethylbenzylidene)sorbitol, and dibenzylidene sorbitol), said method comprising the steps of: i) preparing a plurality of blends of the at least two nucleators wherein each blend contains the same at least two nucleators but in a different weight ratio, wherein the plurality of blends includes one or more blends in which one of the at least two nucleators is a major weight fraction of the blend as well as one or more blends in which the same one of the at least two nucleators is a minor weight fraction of the blend wherein the at least two nucleators are selected from substituted dibenzylidene sorbitol derivatives; 1,3,5-benzenetrisamides; trans- or dimethyl-quinacridone; and N,N'-di-C5- C6cycloalkyl-2,6-naphthalene dicarboxamides; and (Claim 2) i) preparing a plurality of blends of the at least two nucleators wherein each blend contains the same at least two nucleators but in a different weight ratio, wherein each of the plurality of blends of the at least two nucleators includes the same one nucleator as a major weight fraction of the blend; (Claim 13) wherein the blends contain two nucleators only and wherein the plurality of blends includes blends having weight ratios evenly distributed across an individual nucleator concentration range of above 0 wt.% to below 100 wt.% (¶ 25, 30, 35, 40-41, Table 4 for ex.; bis(3,4-dimethylbenzylidene)sorbitol, and dibenzylidene sorbitol); and wherein the polyolefin resin is selected from polyethylene resins, polypropylene resins, polybutylene resins, or blends or copolymers thereof (¶ 19-23, 32, 34 for ex.).
Xu does not teach expressly ii) determining, for each of the blends prepared in step i), a minimum dissolution temperature at which a given concentration of each of the blends becomes completely dissolved in individual samples of the same molten polyolefin resin, wherein the concentration of each of the different blends in the individual samples is substantially the same and below the saturation point in the molten polyolefin resin and the same method for determining the minimum dissolution temperature is used for each blend; and iii) identifying a blend of the at least two nucleators which has a minimum dissolution temperature which is lower than that determined in step ii) for a majority of the plurality of blends; (Claim 4) wherein the blend identified corresponds to a blend of the plurality of blends having the lowest minimum dissolution temperature; (Claim 5) wherein a) the minimum dissolution temperature for each blend in step ii) is determined by optical microscopy, light scattering or differential scanning calorimetry, employing controlled rate heating of a mixture of the blend and the molten polyolefin resin sample and/or b) wherein determining the minimum dissolution temperature for each blend in step ii) involves controlled rate heating of a mixture of the blend and the molten polyolefin resin sample without any shear being applied to the mixture; (Claim 18) further comprising determining the minimum dissolution temperature for each nucleator of the plurality of blends individually in the polyolefin resin, wherein the total concentration of nucleator in the polyolefin resin sample used to determine the minimum dissolution temperature for each nucleator individually is substantially the same as that used for determining the minimum dissolution temperature of each of the plurality of blends, and wherein the same method for determining the minimum dissolution temperature for each of the plurality of blends is used for determining that of the nucleators of the plurality of blends individually; (Claim 19) wherein the blend of nucleators identified in step iii) has a minimum dissolution temperature which is lower than at least one, or all, of the nucleators present in the blend individually.  
	However, Xu teaches haze is measured with scattered light passing through the blends (¶ 4), and it submits that unexpectedly favorable haze values in molded plastic parts may be obtained with blends of nucleators using processing temperatures (compounding temperatures, and molding temperatures) much lower than previously known for this combination of nucleating agents, whereby for PP resin the nucleated resin is processed at a temperature no greater than about 210°C, and no greater than 190°C (¶ 18-23; Fig. 2, ¶ 28-29, 35, Table 3). Nucleator/clarifier loadings and weight ratios of blends and the advantages thereof are discussed (¶40, Table 4), and states that injection molded at temperatures of about 190°C the 3,4-DMDBS/DBS blended mix exhibits much improved performance, and that blends of 3,4-DMDBS and DBS have a much wider processing window than 3,4-DMDBS alone; i.e construed as minimum dissolution temperatures. Hence favorable blends of the nucleator types preferred in the specification and the relation to the temperature of the polyolefin resin with respect to achieving optimum haze values is taught. The nucleators blends of the specification are generally well known to be advantageous with respect to haze (¶ 4). Moreover, Yamaguchi, in a similar field of endeavor, teaches making polypropylene resin molded articles (Abstract for ex.), wherein the dissolution temperature at which the nucleating agent, nucleators, dissolve is measured/determined with an optical microscope equipped with a hot stage (¶ 247, 257, 275-279).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Xu in view of Yamaguchi’s suggestions with the steps of ii) determining, for each of the blends prepared in step i), a minimum dissolution temperature at which a given concentration of each of the blends becomes completely dissolved in individual samples of the same molten polyolefin resin, wherein the concentration of each of the different blends in the individual samples is substantially the same and below the saturation point in the molten polyolefin resin and the same method for determining the minimum dissolution temperature is used for each blend; and iii) identifying a blend of the at least two nucleators which has a minimum dissolution temperature which is lower than that determined in step ii) for a majority of the plurality of blends; wherein the blend identified corresponds to a blend of the plurality of blends having the lowest minimum dissolution temperature; a) the minimum dissolution temperature for each blend in step ii) is determined by optical microscopy, light scattering or differential scanning calorimetry, employing controlled rate heating of a mixture of the blend and the molten polyolefin resin sample and/or b) wherein determining the minimum dissolution temperature for each blend in step ii) involves controlled rate heating of a mixture of the blend and the molten polyolefin resin sample without any shear being applied to the mixture; further comprising determining the minimum dissolution temperature for each nucleator of the plurality of blends when used individually in the polyolefin resin, wherein the total concentration of nucleator in the polyolefin resin sample used to determine the minimum dissolution temperature for each nucleator individually is substantially the same as that used for determining the minimum dissolution temperature of each of the plurality of blends, and wherein the same method for determining the minimum dissolution temperature for each of the plurality of blends is used for determining that of the nucleators of the plurality of blends individually; wherein the blend of nucleators identified in step iii) has a minimum dissolution temperature which is lower than at least one, or all, of the nucleators present in the blend individually, with the advantage of optimally identifying and achieving optimum haze values. 

As to claim 3, the combination of Xu and  teaches method according to Claim 1.
The combination does not teach expressly wherein the blend identified in step iii) corresponds to a minima in a plot of minimum dissolution temperature against weight fraction of the components of the blends based on the minimum dissolution temperatures determined for each of the plurality of blends in step ii).
However, one with ordinary skill in the art would find it obvious to choose graph analysis of data to identify the optimal minimal values of temperature that minimizes haze versus the different variables such as the weight fraction (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Xu in view of Yamaguchi’s suggestions so that the blend identified in step iii) corresponds to a minima in a plot of minimum dissolution temperature against weight fraction of the components of the blends based on the minimum dissolution temperatures determined for each of the plurality of blends in step ii), with the advantage of optimally identifying and achieving optimum haze values. 

As to claims 7, 14, the combination of Xu and  teaches method according to Claim 1.
Xu suggests the method comprising: a) melt compounding each blend of the at least two nucleators with a polyolefin resin sample to form a compounded composition comprising the blend of the at least two nucleators at a concentration of at least 500 ppmw, without dissolving the blend in the polyolefin resin; (Claim 14) wherein the concentration of each blend of the at least two nucleators in the individual polyolefin resin sample is 5000 ppmw or less; is from 500 ppmw to 5000 ppmw; is from 1500 ppmw to 4000 ppmw; is from 1500 ppmw to 2500 ppmw; is from 1750 ppmw to 2250 ppmw; is from 1900 ppmw to 2100 ppmw; is from 2250 ppmw to 3250 ppmw; or is from 2500 ppmw to 3000 ppmw (¶ 29, 40-44 and Tables 1-4 for ex.) ; b) raising the temperature of the composition at a controlled rate whilst continuously controlling the transmitted light, to measure haze, through the composition using a light source configured to transmit light through the composition (¶ 4 for ex.), a heating platform configured to heat the composition wherein the light capturing device is in communication with an analysis unit configured to determine the brightness of the captured signals and brightness variability between successive captured signals; and c) determining the temperature of the composition at which a peak in relative brightness variability is observed based on analysis of the captured signals and thereby obtaining the minimum dissolution temperature (¶ 21-23, 28-29 and Table 3 and using the ASTM Stand Test incorporated therein).  
Xu does not teach expressly using optical microscopy while raising the temperature of the composition at a controlled rate whilst continuously obtaining microscope images of the composition using a microscope with a light source configured to transmit light through the composition, and an image capturing device configured to continuously capture microscope images of the composition, wherein the image capturing device is in communication with the analysis unit configured to determine the brightness of the captured images and brightness variability between successive captured images.
However, Yamaguchi teaches using a microscope (¶ 223-225 for ex.) that one with ordinary skill in the art would consider in addition to Xu’s teachings and the ASTM method to utilize the microscope means to measure the light scattering and evaluate the haze at different temperatures of the blends.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Xu in view of Yamaguchi’s suggestions so that to use optical microscopy while raising the temperature of the composition at a controlled rate whilst continuously obtaining microscope images of the composition using a microscope with a light source configured to transmit light through the composition, and an image capturing device configured to continuously capture microscope images of the composition, wherein the image capturing device is in communication with the analysis unit configured to determine the brightness of the captured images and brightness variability between successive captured images, with the advantage of optimally identifying and achieving optimum haze values. 

As to claim 11, the combination of Xu and  teaches method according to Claim 1.
The combination does not teach expressly wherein there is a nonlinear relationship between the minimum dissolution temperature and the weight ratio of the nucleators in the blend.  However, this limitation appears merely as an intended result, if not a necessary and inherent characteristic between the dissolution temperature and weight compositions of nucleators, nor does the method present any specificity that can control the type of this relationship. Therefore, the combination of Xu and Yamaguchi suggests wherein there is a nonlinear relationship between the minimum dissolution temperature and the weight ratio of the nucleators in the blend.

As to amended claim 21, the combination of Xu and  teaches method according to Claim 1.
The combination does not teach expressly wherein the blend identified in step iii) is used to prepare a nucleated polyolefin material which has a lower haze value, as measured in accordance with ASTM D1003-61 for a 1 mm thick plaque, compared to a nucleated polyolefin material prepared from any of the nucleators of the blend used individually, [[when]] and substantially the same total nucleator concentration is used in preparing the polyolefin materials.  
However, Xu does teach using ASTM D1003-00 as an exemplary standard (¶ 34 Tables 3-4 for ex.) and one with ordinary skill in the art would find it obvious to consider the standard species D1003-61 from the limited genus of standards D1003 with expected results of measuring haze/temperature of melting (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Xu in view of Yamaguchi’s suggestions so that the blend identified in step iii), when used to prepare a nucleated polyolefin material, provides a polyolefin material with a lower haze value, as measured in accordance with ASTM D1003-61 for a 1 mm thick plaque, compared to a nucleated polyolefin material prepared from any of the nucleators of the blend used individually, when substantially the same total nucleator concentration is used in preparing the polyolefin materials, with the advantage of optimally identifying and achieving optimum haze values. 

As to amended claims 23, 26, the combination of Xu and  teaches method according to Claim 1.
Xu suggests wherein the nucleators of the blends are selected from substituted dibenzylidene sorbitol derivatives; 1,3,5-benzenetrisamides; trans- or dimethyl- quinacridone; and N,N'-di-C5-C-cycloalkyl-2,6-naphthalene dicarboxamides; (Claim 26) wherein: a) the substituted dibenzylidene sorbitol derivatives are selected from bis-p- methylbenzylidene sorbitol, di(p-chlorobenzylidene) sorbitol, di(o-methylbenzylidene) sorbitol, bis-p-ethylbenzylidene sorbitol, bis(3,4-dimethylbenzylidene) sorbitol, and bis(3,4-diethylbenzylidene) sorbitol, and bis(4-propylbenzylidene) propylsorbitol b) wherein the 1,3,5-benzenetrisamides are selected from N-[3,5-Bis-(2,2- dimethvlpropionylamino)-phenvil-2,2-dimethvlpropionamide and N,N',N"-Tris(2- methylcyclohexyl)1,2,3-propanetricarboxamide; and/or c) wherein the N,N'-di-C5-C8-cycloalkvl-2,6-naphthalene dicarboxamide is selected from N,N'-dicyclohexvl-2,6-naphthalene dicarboxamide and N,N'- dicyclooctyl-2,6-naphthalene dicarboxamide (¶ 1, 12-14, 20-28).
Xu does not teach expressly wherein the substituted dibenzylidene sorbitol derivatives are selected from those according to Formula I below:  

    PNG
    media_image1.png
    231
    508
    media_image1.png
    Greyscale

Formula I

wherein R1, R2, R3, R4, R5, R6, R7, Rs, Rs, R10 are the same or different and are selected from hydrogen, C1 to C8 alkyl, C1 to C4 alkoxy, C1 to C4 alkoxvcarbonyl, halogen, hydroxy, C1 to C alkvlthio, C1 to Cs alkylsulfoxy, provided that at least one of R1 to R10 is other than hydrogen; and R is selected from hydrogen, C1 to C8 alkyl, C to C8 alkenvl, C, to C8 alkoxy, C1 to C alkylhydroxy, and C1 to C8 haloalkyl.
However, Xu’s teachings would suggest to one with ordinary skill in the art to consider the claimed species among the limited genus of substituted dibenzylidene sorbitol derivatives with expected results of obtaining optimized blends of nucleators (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Xu in view of Yamaguchi’s suggestions so that the substituted dibenzylidene sorbitol derivatives are selected from those according to Formula I below:  

    PNG
    media_image1.png
    231
    508
    media_image1.png
    Greyscale

Formula I

wherein R1, R2, R3, R4, R5, R6, R7, Rs, Rs, R10 are the same or different and are selected from hydrogen, C1 to C8 alkyl, C1 to C4 alkoxy, C1 to C4 alkoxvcarbonyl, halogen, hydroxy, C1 to C alkvlthio, C1 to Cs alkylsulfoxy, provided that at least one of R1 to R10 is other than hydrogen; and R is selected from hydrogen, C1 to C8 alkyl, C to C8 alkenvl, C, to C8 alkoxy, C1 to C alkylhydroxy, and C1 to C8 haloalkyl, with the advantage of optimally obtaining optimized blends of nucleators. 
As to claims 33-34, 41 the combination of Xu and  teaches method according to Claim 1.
Xu suggests the method wherein the method further comprises a step iv) of preparing a nucleated polyolefin material using the blend identified in step iii) by preparing a polyolefin resin composition comprising the at least two nucleators in the weight ratio according to the blend identified in step iii) and processing said polyolefin resin composition to form said polyolefin material; (claim 34) wherein processing of the polyolefin resin composition comprises injection and/or extrusion moulding the polyolefin resin composition; (claim 41) A polyolefin material obtainable by the method of Claim 33, wherein the at least two nucleators are selected from substituted dibenzylidene sorbitol derivatives; 1,3,5-benzenetrisamides; trans- or dimethyl-quinacridone; and N,N'-di-C5-C6cycloalkyl- 2,6-naphthalene dicarboxamides substituted dibenzvlidene sorbitol derivatives; wherein the blend of nucleators has a minimum dissolution temperature which is lower than all of the nucleators present in the blend individually; Amendment in Response to Office Action Dated May 18, 2022 Page 10 of 17Docket No. ANJCE.0101USApplication No. 16/095,203 wherein, as part of identifying a blend of nucleators in step iii) of the method, at least 5 different blends are tested, the different blends having weight ratios evenly distributed across an individual nucleator concentration range of above 0 wt.% to below 100 wt.%; wherein the blend identified in step iii) corresponds to a minima in a plot of minimum dissolution temperature against weight fraction of the components of the blends based on the minimum dissolution temperatures determined for each of the plurality of blends in step ii); and wherein the polyolefin resin used is selected from polyethylene resins, polypropylene resins, polybutylene resins, or blends or copolymers thereof (Abstract, ¶ 20, 22-25, 39-40. See also the rejection of claims 1-3, 9, 13, 19).

As to claim 38, the combination of Xu and  teaches method according to Claim 33.
Xu suggests the method wherein processing of the polyolefin resin composition to form said polyolefin material is conducted at a temperature of from 180 °C to 200 °C, from 185 °C to 198 °C, from 190 °C to 197 °C, or from 190 °C to 195 °C (¶ 14, 20-23, 29, 34, 39-40, 45-47).  

As to claim 39, the combination of Xu and  teaches method according to Claim 33.
The combination does not teach expressly wherein: a) the nucleated polyolefin material has a haze value, as measured in accordance with ASTM D1003-61 for a 1 mm thick plaque, of below 20%, below 15%, below 13%, or below 12%; and/or b) wherein the nucleated polyolefin material has a Yellowness index, as measured in accordance with ASTM E313 for a 2mm thick plaque, of less than 7.5, than 5.0, less than 2.5, or less than 0.5.  
However, Xu does teach using ASTM D1003-00 as an exemplary standard (¶ 34 Tables 3-4 for ex.) and one with ordinary skill in the art would find it obvious to consider the standard species D1003-61 from the limited genus of standards D1003 with expected results of measuring haze/temperature of melting (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the method of Xu in view of Yamaguchi’s suggestions so that a) the nucleated polyolefin material has a haze value, as measured in accordance with ASTM D1003-61 for a 1 mm thick plaque, of below 20%, below 15%, below 13%, or below 12%; and/or b) wherein the nucleated polyolefin material has a Yellowness index, as measured in accordance with ASTM E313 for a 2mm thick plaque, of less than 7.5, than 5.0, less than 2.5, or less than 0.5, with the advantage of optimally identifying and achieving optimum haze values. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886